Case 1:19-cv-02266-SEB-MJD Document 1 Filed 06/06/19 Page 1 of 4 PageID #: 1

                          1:19-cv-2266-SEB-MJD                     FILED
                                                            4:49 pm, Jun 06, 2019
                                                             U.S. DISTRICT COURT
                                                          SOUTHERN DISTRICT OF INDIANA
                                                               Laura A. Briggs, Clerk
Case 1:19-cv-02266-SEB-MJD Document 1 Filed 06/06/19 Page 2 of 4 PageID #: 2
Case 1:19-cv-02266-SEB-MJD Document 1 Filed 06/06/19 Page 3 of 4 PageID #: 3
Case 1:19-cv-02266-SEB-MJD Document 1 Filed 06/06/19 Page 4 of 4 PageID #: 4
